     Case 3:16-cr-01099-WQH Document 198 Filed 08/06/20 PageID.3408 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 16CR1099 WQH
12                                      Plaintiff,
                                                         ORDER
13   v.
14   COURTLAND GETTEL,
15                                   Defendant.
16
17   HAYES, Judge,
18         The matter before the Court is the motion for an order granting compassionate
19   release (ECF No. 193) filed by the Defendant.
20                                             FACTS
21         On January 12, 2018, Judgment was entered committing Defendant to the custody
22   of the Bureau of Prisons for 135 months of imprisonment and three years of supervised
23   release for wire fraud conspiracy in violation of 21 U.S.C. § 1349. The Judgment imposed
24   restitution in the amount of $43,832,901.00 to ten victims of the fraudulent scheme.
25   Defendant has served approximately 39 months of his sentence and his estimated release
26   date is November 23, 2026.
27         On June 22, 2020, Defendant filed a motion for release under 18 U.S.C.
28   §3582(c)(1)(A) requesting that this Court order a reduction in his sentence to time served.

                                                     1
                                                                                   16CR1099 WQH
     Case 3:16-cr-01099-WQH Document 198 Filed 08/06/20 PageID.3409 Page 2 of 5



 1   Defendant asserts that the COVID-19 outbreak presents an extraordinary and compelling
 2   circumstance warranting his compassionate release in light of his health conditions.
 3   Defendant further asserts that his family circumstances constitute compelling and
 4   extraordinary reasons for his immediate release to assist in the care of his son during the
 5   child’s mother’s working hours. Defendant asserts that the reduction of his sentence to
 6   time served would not diminish the seriousness of his offense or place the public in danger.
 7         Plaintiff United States contends that Defendant has failed to present any
 8   extraordinary and compelling reasons warranting a sentence reduction. Plaintiff United
 9   States asserts that Defendant has failed to present any medical evidence to support reducing
10   his sentence and that conditions of confinement at FCI, La Tuna do not support Defendant’s
11   release from custody. Plaintiff United States further asserts that §3553(a) factors weigh
12   strongly against Defendant’s release based upon the seriousness of his offense and his
13   leadership role in an extensive scheme to defraud.
14                                  RULING OF THE COURT
15         18 U.S.C. § 3582(c)(1)(A) provides:
16
           The court may not modify a term of imprisonment once it has been imposed
17         except that--
           (1) in any case--
18
           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
19         motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
20
           motion on the defendant's behalf or the lapse of 30 days from the receipt of
21         such a request by the warden of the defendant's facility, whichever is earlier,
           may reduce the term of imprisonment (and may impose a term of probation
22
           or supervised release with or without conditions that does not exceed the
23         unserved portion of the original term of imprisonment), after considering the
           factors set forth in section 3553(a) to the extent that they are applicable, if it
24
           finds that--
25         (i) extraordinary and compelling reasons warrant such a reduction; or
           (ii) the defendant is at least 70 years of age, has served at least 30 years in
26
           prison, pursuant to a sentence imposed under section 3559(c), for the offense
27         or offenses for which the defendant is currently imprisoned, and a
           determination has been made by the Director of the Bureau of Prisons that the
28

                                                   2
                                                                                      16CR1099 WQH
     Case 3:16-cr-01099-WQH Document 198 Filed 08/06/20 PageID.3410 Page 3 of 5



 1         defendant is not a danger to the safety of any other person or the community,
           as provided under section 3142(g);
 2
 3         and that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission;
 4
 5
     18 U.S.C. § 3582(c)(1)(A).1
 6
           Section 1B1.13 of the Sentencing Guidelines, adopted before the First Step Act,
 7
     addressing a motion for sentence reduction by the Director of the Board of Prisons under
 8
     18 U.S.C. § 3582(c)(1)(A) states in relevant part:
 9
           Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
10         3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose
           a term of supervised release with or without conditions that does not exceed
11
           the unserved portion of the original term of imprisonment) if, after
12         consideration of the factors set forth in 18 U.S.C. § 3553(a), to the extent that
           they are applicable, the court determines that—
13
           (1)(A) Extraordinary and compelling reasons warrant the reduction. . .
14         (2) The defendant is not a danger to the safety of any other person or to the
           community, as provided in 18 U.S.C. § 3142(g); and
15
           (3) The reduction is consistent with this policy statement.
16
17   U.S.S.G. § 1B1.13. The commentary to § 1B1.13 lists four circumstances that qualify as
18   “extraordinary and compelling reasons”: (A) medical condition of the defendant; (B) age
19   of the defendant; (C) family circumstances; and (D) “Other reasons—As determined by
20   the Director of the Bureau of Prisons, there exists in the defendant’s case an extraordinary
21   and compelling reason other than, or in combination with, the reasons described in
22   subdivisions (A) through (C).” U.S.S.G. § 1B1.13 n.1.           Application Note 1 § 1B1.13
23   provides for the following extraordinary and compelling reason:
24         (A) Medical Condition of the Defendant.--
           (i) The defendant is suffering from a terminal illness (i.e., a serious and
25
           advanced illness with an end of life trajectory). A specific prognosis of life
26
27
     1
       Plaintiff United States agrees that Defendant has met the exhaustion requirement of 18 U.S.C. §
28   3582(c)(1)(A).

                                                     3
                                                                                        16CR1099 WQH
     Case 3:16-cr-01099-WQH Document 198 Filed 08/06/20 PageID.3411 Page 4 of 5



 1         expectancy (i.e., a probability of death within a specific time period) is not
           required. Examples include metastatic solid-tumor cancer, amyotrophic
 2
           lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
 3         (ii) The defendant is--
           (I) suffering from a serious physical or medical condition,
 4
           (II) suffering from a serious functional or cognitive impairment, or
 5         (III) experiencing deteriorating physical or mental health because of the aging
           process that substantially diminishes the ability of the defendant to provide
 6
           self-care within the environment of a correctional facility and from which he
 7         or she is not expected to recover.
 8
     Application Note 1 § 1B1.13. The Sentencing Guideline provisions were not amended
 9
     after the enactment of the First Step Act and apply only to a motion for sentence reduction
10
     by the Director of the Bureau of Prisons. This Court takes these sentencing guideline
11
     provisions into account in determining whether a reduction is consistent with applicable
12
     policy statements issued by the Sentencing Commission. However, the Court finds that
13
     these provisions are not a limitation upon the Court’s ability to determine whether a
14
     defendant has presented extraordinary and compelling reasons for a sentence reduction
15
     under 18 U.S.C. § 3582(c)(1)(A).
16
           In this case, Defendant was sentenced to 135 months in the custody of the Bureau of
17
     Prisons after entering a plea of guilty to a fraudulent scheme which resulted in loss of more
18
     than 60 million dollars to a wide range of victims. Defendant admitted that the purpose of
19
     “the conspiracy was to fraudulently obtain tens of millions of dollars from private real
20
     estate lenders by pretending that properties used as collateral were debt-free, when in fact
21
     the properties were already encumbered with millions of dollars in higher-priority claims,
22
     so that the conspirators could use the tens of millions of dollars in loan proceeds for their
23
     own personal use and benefit.” ECF No. 11 at 3. Defendant admitted that he “was the
24
     leader and organizer of the conspiracy, which involved at least five participants, …
25
     exercise[ing] decision-making authority, recruit[ing] accomplices and claim[ing] the right
26
     to a larger share of the resulting profits.” ECF No. 10 at 3-4. While on pretrial release,
27
28

                                                   4
                                                                                     16CR1099 WQH
     Case 3:16-cr-01099-WQH Document 198 Filed 08/06/20 PageID.3412 Page 5 of 5



 1   Defendant continued to engage in fraudulent real estate loans until he was finally taken
 2   into custody.
 3         Applying the factors under 18 U.S.C. § 3553(a), the Court concluded that
 4   Defendant’s participation in this serious offense supported the imposition of the 135
 5   months sentence. The need for the sentence “to protect the public from further crimes of
 6   the defendant” and “to reflect the seriousness of the offense” under 18 U.S.C. §3553(a)
 7   continues to support the sentence imposed.
 8           Defendant’s medical conditions have been addressed by the Bureau of Prisons and
 9   do not demonstrate “extraordinary and compelling reasons” for his release. 18 U.S.C. §
10   3582(c)(1)(A)(i). The facts presented in this record show Bureau of Prisons has modified
11   operational plans to address the risk of COVID-19 transmission and that there are currently
12   no reports of COVID-19 cases at the facility in which Defendant is currently housed.
13   Defendant has failed to demonstrate factors set forth in 18 U.S.C. § 3553(a) that would
14   support a reduction in the sentence imposed taking into account the seriousness of his
15   offenses and the leadership role of the Defendant in a long term scheme to defraud others
16   of tens of millions of dollars.
17         IT IS HEREBY ORDERED that the motion for an order granting compassionate
18   release (ECF No. 193) is denied.
19    Dated: August 6, 2020
20
21
22
23
24
25
26
27
28

                                                  5
                                                                                   16CR1099 WQH
